Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a plurality of data elements” in line 3, which renders the claim indefinite because it’s unclear whether the plurality of data elements refer to the data elements on line 1 of the claim or to another.  Appropriate correction is required.
Claims 2-10 are rejected for dependency upon rejected base claim 1 above.

Claim 1 recites the limitation “said data elements” in lines 3-4, which renders the claim indefinite because it’s unclear whether the data elements refer to the data elements on line 1 or to the data elements on line 3 or to another.  Appropriate correction is required.
Claims 2-10 are rejected for dependency upon rejected base claim 1 above. 

Claim 11 recites the limitation “a plurality of data elements” in line 7, which renders the claim indefinite because it’s unclear whether the plurality of data elements refer to the data elements on lines 1-2 of the claim or to another.  Appropriate correction is required.
Claims 12-20 are rejected for dependency upon rejected base claim 11 above.

Claim 11 recites the limitation “said data elements” in lines 7-8, which renders the claim indefinite because it’s unclear whether the data elements refer to the data elements on lines 1-2 or to the data elements on line 7 or to another.  Appropriate correction is required.
Claims 12-20 are rejected for dependency upon rejected base claim 11 above. 

Allowable Subject Matter
Claims 1-20 are rejected under 35 USC 112, but would be allowable if the 35 USC 112 rejection is overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, for ones of said base features and said synthetic features, determining a feature score representative of a correlation with said target characteristic; selecting a filtered subset from said base features and said synthetic features based on said feature score values; providing the selected features to the machine learning tool; providing said input data set to said machine learning tool to generate said model as recited in independent claim 1; and further fail to teach for ones of said base features and said synthetic features, determine a feature score representative of a correlation with said target characteristic; select a filtered subset from said base features and said synthetic features based on said feature score values; train said model using said input data set and features of said filtered subset as recited in independent claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2018/0300333) teaches a method for selecting a feature subset and ranking.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196